

EXHIBIT 10.1

--------------------------------------------------------------------------------


 
 
INFINITY SETTLEMENT AGREEMENT
 
This Agreement (the “Agreement”) made as of the 17th day of January, 2008, by
and between Infinity Capital Group, Inc., a Maryland corporation (“Infinity”)
and Barry Wien and Frank Wien (jointly and severally referred to as “Wien”),
Infinity and Wien sometimes referred to as the “Parties”.
 
RECITALS
 
WHEREAS, the Parties have previously entered into other agreements and
understandings (the “Previous Agreements”), to wit:
 
 
·
A Seven (7%) Percent Secured Convertible Promissory Note, dated November 10,
2004 (the “Infinity Note”);

 
 
·
An Escrow Agreement, dated November 10, 2004 (the “Escrow Agreement”);

 
 
·
A Security Agreement, dated November 10, 2004 (the “Security Agreement”);

 
 
·
Two amendments to the Infinity Note, dated March 30, 2005 and September 30,
2005, respectively (the Note Amendments”); and

 
 
·
A Debt Restructuring Agreement, dated September, 2005 (the “Debt Restructuring
Agreement”).

 
WHEREAS, the Parties wish to enter into this Agreement to settle and to
discharge the obligations under the Previous Agreements.
 
NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and representations set forth below, the Parties agree, intending to be legally
bound, as follows:
 
 
1.
Payments to Wein.  In substitution and replacement for the obligations of
Infinity in the Infinity Note and Note Amendments, Infinity hereby agrees to pay
the sum of $125,000 to Wien.  Of this amount, $50,000 is being paid
contemporaneously with the signing hereof, the receipt of which is hereby
acknowledged, and Infinity will pay to Wien $50,000 on February 15, 2008 and
$25,000 on March 15, 2008 (these two deferred payments referred to as the
“Subsequent Payments”); provided, however, that if any Subsequent Payment is not
timely made, the Subsequent Payments shall accrue interest on the unpaid
principal balance thereof at the rate of 7% per annum and “Subsequent Payments”
shall include any such interest.

 
 
1

--------------------------------------------------------------------------------


 
 
2.
Issuance of Stock to Wein.

 
(a)
Subject to the terms of this Agreement, Infinity agrees to issue to Wein 100,000
shares of its common stock (the “Common Stock”) contemporaneously with the
signing hereof.

 
(b)
Not by way of limitation, the issuance of the Common Stock is made in reliance
on the representations and warranties of Wien set forth at paragraphs 6 (b)
(iv), (v), (vi) and (vii), hereafter, and also subject to the compliance with
the provisions at paragraph 7 hereof.

 
(c)
Additionally, immediately after SOS (as defined below) completes its first
acquisition, merger or similar transaction, Infinity shall assign and transfer a
number of shares to Wien so that Wien will hold 12.5% of the number of shares of
common stock of SOS held by Infinity (including its officers, directors and
employees), immediately after SOS completes such acquisition, merger or similar
transaction.

 
 
3.
Cancellation of Notes and Other Agreements.    Wien hereby forgives the payment
by Infinity of the Infinity Note, as amended by the Note Amendments, which is
hereby deemed to be fully paid and the obligations thereof satisfied, without
reservation or condition.  All covenants and agreements within the Infinity
Note, the Note Amendments and the Debt Restructuring Agreement, whatsoever, are
hereby terminated and are without force or effect.

 
 
4.
Security and Release of Security.

 
 
(a)
As security for the payment of the Subsequent Payments, Infinity agrees to
pledge 2,500,000 shares (the “Pledged Shares”) of the common stock of Satellite
Organizing Solutions, Inc. (“SOS”), which common stock currently is the subject
of the Security Agreement and Escrow Agreement.  In order to evidence the pledge
of the Pledged Shares, Infinity agrees to execute, simultaneously herewith, the
New Pledge Agreement (the “New Pledge Agreement”) attached hereto as Exhibit
“A”.

 
 
(b)
The Obligations (as defined in the Security Agreement), having been deemed
satisfied by paragraph 3 hereof, the Security Agreement and the Security
Interest (as defined in the Security Agreement) in the 2,500,000 shares of
common stock of SOS (which constitutes the Collateral in the Security Agreement
and also will constitute the Pledged Shares under the New Pledge Agreement) are
hereby terminated and shall have no further force or effect.  Wein shall deliver
to Infinity all Uniform Commercial Code termination statements and similar
documents, all fully-executed and in a condition ready for appropriate filing,
and take such further actions, which Infinity shall then or thereafter
reasonably request to evidence such termination of said Security Agreement and
the Security Interest existing upon the Collateral.

 
2

--------------------------------------------------------------------------------


 
(c)
The Amendment to the Escrow Agreement (the “Amendment to the Escrow Agreement”),
attached hereto as Exhibit “B”, will be executed, simultaneously herewith, by
the Parties and also by the Escrow Agent named therein.

 
 
5.
Settlement and Release.  Subject to the terms of this Agreement, Wien, for
himself and for each of Wien’s Associated Parties (as defined below), hereby
generally, irrevocably, unconditionally and completely releases and forever
discharges each of the Releasees (as defined below) from, and hereby
irrevocably, unconditionally and completely waives and relinquishes, each of the
Released Claims (as defined below).

 
(a)
Definitions.  “Associated Parties” shall mean and include:  (i) Wien’s
predecessors, successors, executors, administrators, heirs and estate; (ii)
Wien’s past, present and future assigns, agents and representatives; (iii) each
entity that Wien has the power to bind (by Wien’s acts or signature) or over
which Wien directly or indirectly exercises control; and (iv) each entity of
which Wien owns, directly or indirectly, at least 50% of the outstanding equity,
beneficial, proprietary, ownership or voting interests.  “Releasees” shall mean
and include:  (i) Infinity, (ii) each Affiliate (as defined below) of Infinity,
and (iii) the successors and past, present and future assigns, directors,
officers, employees, agents, attorneys and representatives of the respective
persons and entities identified or otherwise referred to in clauses “(i)” and
“(ii)” of this sentence. “Affiliates” shall mean subsidiaries, parents,
shareholders, partners and joint venturers of Infinity and any entity or person
who claims through any of them.  “Claims” shall mean and include all past,
present and future disputes, claims, controversies, demands, rights,
obligations, liabilities, actions and causes of action of every kind and nature,
including (without limitation) any claim, right or cause of action based upon
any breach of any express, implied, oral or written contract or agreement
between Wien and Infinity such as, but not limited to, the Previous
Agreements.  “Released Claims” shall mean and include each and every Claim that
(i) Wien or any Associated Party of Wien may have had in the past, may now have
or may have in the future against any of the Releasees, and (ii) has arisen or
arises directly or indirectly out of, or relates directly or indirectly to, any
circumstance, agreement, activity, action, omission, event or matter occurring
or existing on or prior to the date of this Agreement (excluding only Wien’s
rights under this Agreement).

 
(b)
Wien also hereby waives the benefits of, and any rights Wien may have under, any
statute or common law principle in any jurisdiction limiting the extent of any
general release of Claims regarding those that are unknown or unsuspected at the
time of execution of such release.

 

3

--------------------------------------------------------------------------------





 
 
6.
Representations and Warranties.

 
 
(a)
Infinity hereby represents and warrants to Wien as follows:

 
 
(i)
Infinity has all requisite corporate power to execute and deliver this
Agreement, the New Pledge Agreement and the Amendment to the Escrow Agreement
(collectively sometimes referred to as the “New Agreements”), and further, to
carry out and perform its obligations under the terms of the New Agreements.

 
 
(ii)
All corporate action on the part of Infinity, its directors and its stockholders
necessary for the authorization, execution, delivery and performance of the New
Agreements by Infinity and the performance of their obligations thereunder,
including the issuance and delivery of the Common Stock, has been taken or will
be taken prior to the issuance of such securities.  All of the New Agreements,
when executed and delivered by Infinity, shall constitute valid and binding
obligations of Infinity enforceable in accordance with their terms, subject to
laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The Common Stock, when issued in compliance with the
provisions of this Agreement will be validly issued, fully paid and
non-assessable and free of any liens or encumbrances.

 
 
(iii)
All consents, approvals, orders, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with, any governmental
authority, required on the part of Infinity in connection with the valid
execution and delivery of the New Agreements, the offer, sale or issuance of the
Common Stock or the consummation of any other transaction contemplated hereby
shall have been obtained and will be effective as of the date hereof, except for
notices required or permitted to be filed with certain state and federal
securities commissions, which notices will be filed on a timely basis.

 
 
(iv)
Assuming the accuracy of the representations and warranties of Wien contained
herein, the offer, issue, and sale of the Common Stock are and will be exempt
from the registration and prospectus delivery requirements of the Securities Act
of 1933, as amended (the “1933 Act”), and have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit,
or qualification requirements of all applicable state securities laws.

 

4

--------------------------------------------------------------------------------



 
 
(b)
Wien represents and warrants to Infinity that:

 
 
(i)
It has all necessary power and authority under all applicable provisions of law
to execute and deliver this Agreement, the New Pledge Agreement and the
Amendment to the Escrow Agreement and to carry out their provisions.  All action
on Wien’s part required for the lawful execution and delivery of such agreements
have been or will be effectively taken prior hereto.  Upon its execution and
delivery, this Agreement, the New Pledge Agreement and the Amendment to the
Escrow Agreement will be valid and binding obligations of Wien, enforceable in
accordance with their terms, except (x) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (y) as limited by general
principles of equity that restrict the availability of equitable remedies.

 
 
(ii)
It has the requisite power and authority to release, as provided herein, the
security interest on the SOS shares of stock which was previously established by
the Security Agreement.

 
 
(iii)
It and the Escrow Agent have not assigned or transferred, or purported to assign
or transfer, to any third person or entity any claim, right or cause of action
relative to the Previous Agreements or otherwise released or contemplated to be
released hereunder and also agrees to indemnify and hold Infinity harmless
against any liability, loss, damage, cost or expense (including reasonable
attorneys’ fees) arising out of any breach of this provision.

 
 
(iv)
It is acquiring the Common Stock solely for its own account and beneficial
interest for investment and not for sale or with a view to distribution of the
Common Stock or any part thereof, has no present intention of selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the same, and does not presently have reason to
anticipate a change in such intention.

 
 
(v)
Without lessening or obviating the representations and warranties of Infinity,
Wien hereby: (x) acknowledges that it has received all the information it has
requested from Infinity and its Affiliates and considers necessary or
appropriate for deciding whether to enter this Agreement, the New Pledge
Agreement and the Amendment to the Escrow Agreement and to acquire the Common
Stock; (y) represents that it has had an opportunity to ask questions and
receive answers from Infinity and its Affiliates regarding the terms and
conditions of the offering of the Common Stock and to obtain any additional
information necessary to verify the accuracy of the information given to Wien;
and (z) further represents that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of this investment.

 
5

--------------------------------------------------------------------------------


 
(vi)
Wien acknowledges that investment in the Common Stock involves a high degree of
risk, and represents that it is able, without materially impairing its financial
condition, to hold the Common Stock for an indefinite period of time and to
suffer a complete loss of its investment.

 
 
(vii)
Wien resides in the state or province identified in the address of Wien set
forth on the signature page hereto.

 
 
(c)
The Parties agree that all representations and warranties made by them within
this Agreement shall survive the execution and performance of this Agreement.

 
 
7.
Other provisions concerning the Common Stock.

 
 
(a)
Without in any way limiting the representations and warranties of Wien regarding
the Common Stock, as set forth above, Wien further agrees not to make any
disposition (directly or indirectly) of all or any portion of the Common Stock
unless and until:

 
 
(i)
There is then in effect a Registration Statement under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 
 
(ii)
(A) the transferee has agreed in writing to be bound by the terms of this
Agreement, (B) Wien shall have notified Infinity of the proposed disposition,
(C) Wien shall have furnished Infinity with a detailed statement of the
circumstances surrounding the proposed disposition, and (D) Wien shall have
furnished Infinity with an opinion of counsel, reasonably satisfactory to
Infinity, that such disposition will not require registration under the 1933 Act
or any applicable state securities laws, provided that no such opinion shall be
required for dispositions in compliance with Rule 144, except in extraordinary
circumstances.

 
 
(iii)
Notwithstanding the provisions of paragraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by Wien by gift, will or intestate succession to any spouse or lineal
descendants or ancestors, if all transferees agree in writing to be subject to
the terms hereof to the same extent as if they were Wiens hereunder.

 
6

--------------------------------------------------------------------------------


 
(b)
Wien understands and agrees that all certificates evidencing the Common Stock to
be issued to Wien may bear the following legend:

 
 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 
 
(c)
Wien understands that the Common Stock has not been registered under the 1933
Act on the basis that no distribution or public offering of the stock of
Infinity is to be effected.  Wien realizes that the basis for the exemption may
not be present if, notwithstanding its representations, Wien has a present
intention of acquiring the Common Stock for a fixed or determinable period in
the future, selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the Common Stock.  Wien has no
such present intention.

 
 
(d)
Wien recognizes that the shares of Common Stock must be held indefinitely unless
they are subsequently registered under the 1933 Act or an exemption from such
registration is available.  Wien recognizes that Infinity has no obligation to
register the Common Stock, or to comply with any exemption from such
registration.

 
 
(e)
Wien is aware that Common Stock may not be sold pursuant to Rule 144 adopted
under the 1933 Act (“Rule 144”) unless certain conditions are met, including,
among other things, the existence of a public market for the Common Stock, the
availability of certain current public information about Infinity, the resale
following the required holding period under Rule 144 and the number of shares
being sold during any three month period not exceeding specified limitations.
Wien is aware that the conditions for resale set forth in Rule 144 have not been
satisfied and that Infinity presently has no plans to satisfy these conditions
in the foreseeable future.

 
 
(f)
Wien represents and warrants that it is an “accredited investor” as such term is
defined in Rule 501 under the Securities Act.

 
 
(g)
Wien hereby agrees it shall not (directly or indirectly) sell, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
common stock (or other securities) of the Company held by Wien (other than those
included in a registration) for a period specified by the representative of the
underwriters of common stock (or other securities) of the Company not to exceed
one hundred eighty (180) days following the effective date of a registration
statement of the Company filed under the 1933 Act.

 
7

--------------------------------------------------------------------------------


 
8.
Miscellaneous provisions.

 
 
(a)
Entire Agreement; Drafting.

 
 
(i)
This Agreement, together with the New Pledge Agreement and the Amendment to the
Escrow Agreement, constitutes the entire and only agreements between the Parties
with regard to the subject hereof and supersedes all proposals, negotiations,
and representations made or had prior to their execution except to the extent
that the same are specifically incorporated herein. Each Party has made such
investigation of the facts pertaining to this Agreement and the New Agreements,
and of all other matters pertaining thereto, as it deems necessary.

 
 
(ii)
The Parties cooperated in the drafting of the New Agreements and such agreements
represent fully negotiated agreements with respect to which all Parties have had
the benefit of the advice of legal counsel.

 
 
(b)
Amendments and Waivers.  No modification or amendment of this Agreement or any
of its provisions, or a waiver thereof, shall be binding upon the Party against
whom enforcement of such modification or amendment is sought unless made in
writing and signed by it in a similar manner as this Agreement.  No waiver of
any breach of any provision of this Agreement shall be held to be a waiver of
any other or subsequent breach, and the failure of a Party to enforce at any
time any provision hereof shall not be deemed a waiver of any right of such
Party to subsequently enforce such provision or any other provision hereof.

 
 
(c)
Binding Clause.  This Agreement, and all covenants, releases and agreements of
the Parties contained herein shall be binding upon and inure to the benefit of
the respective successors and assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer upon any person, other than the Parties and their
authorized assignees or their successors by operation of law, any rights or
remedies under or by reason of this Agreement.

 
 
(d)
Notices.  Any notice, communication, request, reply or advice (hereinafter
severally and collectively called “Notice”) required or permitted to be given by
any of the Parties to another by this Agreement must be in writing and delivered
to the address set forth on the signature page hereof (or to such new address as
provided by Notice thereof), and with copies to the counsel at the addresses
shown on the signature page (or to such other counsel as the parties may
designate by Notice to the other Parties).  All such Notices will be deemed
effectively given the earlier of (i) when delivered personally, (ii) two
business days after being delivered by facsimile or e-mail (with receipt of
appropriate confirmation), (iii) two business days after being deposited with an
overnight courier service of recognized standing or (iv) five days after being
deposited in the U.S. mail, first class, certified, with postage prepaid.

 
8

--------------------------------------------------------------------------------


 
(e)
Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of New York, and the rights and obligations of the
parties hereto shall be construed, interpreted and enforced in accordance with,
and governed by, the laws of the State of New York.

 
 
(f)
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 
 
(g)
Further Assurances.  Each Party to this Agreement agrees to perform any further
acts and execute and deliver any further documents that may be reasonably
necessary to carry out the provisions and intent of this Agreement.

 
 
(h)
Exhibits.  All Exhibits referred to in this Agreement and attached are
incorporated herein the same as if set forth at length in this Agreement, and
all terms having initially capitalized letters in the Agreement and in the
Exhibits shall, unless specifically provided otherwise, have the same meaning
and interpretation throughout.

 
 
(i)
Expenses.  Each Party to this Agreement shall pay its own costs and expenses
incurred in connection with the negotiation, execution, delivery and performance
of this Agreement.

 
 
(j)
Partial Invalidity.  If any part of this Agreement shall, for any reason, be
found or held invalid or unenforceable by any court or governmental agency of
competent jurisdiction, then so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any significant manner
adverse to any Party, such invalidity or unenforceability shall not affect the
remainder of this Agreement which shall survive and be construed as if such
invalid or unenforceable part or portions had not been contained herein.

 

9

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned authorized representatives of the parties to
this Agreement have affixed their signatures on the dates set forth below.
 

 INFINITY CAPITAL GROUP, INC.      By ____________________________    Address:
 80 Broad Street, 5th Floor
 New York, NY 10004
   Counsel and address: 
 Benchmark Law Group PC
 4445 Eastgate Mall, Suite 200
 San Diego, CA 92121
 Attention: Amit Singh, Esq.
     Frank Wien    _____________________________    Address: 
 3599 Admirals Way
 Delray Beach, FL 33483
     Barry Wien    ____________________________    Address:
 3 Horizon Rd., Apt. 1G
  Fort Lee, NJ 07024
   Counsel for Wien:  
 Jeffrey Marcus
 Attorney at Law
 260 Madison Ave., 18th Floor
 New York, NY 10016

 
 
 
 



10

--------------------------------------------------------------------------------



EXHIBIT A
 
NEW PLEDGE AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 



PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT is made as of the 17th day of January, 2008, by Infinity
Capital Group, Inc., a Maryland corporation (“Pledgor”), for the benefit of
BARRY WIEN and FRANK WIEN (jointly and severally, “Pledgee” and, together with
Pledgor, the “Parties”).
 
BACKGROUND
 
The Parties have executed a Settlement Agreement of even date herewith (the
“Settlement Agreement”).
 
As more fully set forth herein, Pledgor has pledged to Pledgee 2,500,000 shares
of the common stock (the “Shares”) of Satellite Organizing Solutions, Inc., a
Nevada corporation.
 
This Agreement is made for the benefit of Pledgee to secure the payment of the
Subsequent Payments (as defined in the Settlement Agreement) (the “Liability”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of Pledgee settling certain prior transactions
in the Settlement Agreement, Pledgor hereby covenants and agrees with Pledgee as
follows:
 
1. Pledge of Shares
 
    (a)To secure payment of the Liability, Pledgor hereby pledges, assigns,
transfers and delivers to Pledgee a first lien on, and perfected security
interest in, the following (all of which shall be referred to herein as the
“Collateral”): (i) the Shares and all certificates representing the Shares; (ii)
all proceeds of the sale of the Shares, or any part of the Shares; and (iii) all
items identified as part of the Collateral in paragraph 3 hereof.
 
    (b) Pledgor hereby delivers to Pledgee the certificates representing the
Shares accompanied by stock powers duly executed in blank by Pledgor, in form
suitable for transfer; provided, however, that unless and until part or all of
the Collateral is transferred to Pledgee in accordance with paragraph 4 hereof,
all of the Collateral shall be, and remain, the property of Pledgor (subject to
the security interests granted herein).
 
2. Voting While No Default
 
    Unless and until a Default (as hereinafter defined) shall have occurred and
be continuing, Pledgor shall be entitled to vote any and all Shares and to give
consents, waivers or ratifications in respect thereof.
 

 
1

--------------------------------------------------------------------------------

 

3.  Dividends and Other Distributions
 
    Unless and until a Default shall have occurred and be continuing, all
distributions with respect to the Shares (including, without limitation, all
cash dividends payable in respect of the Shares) shall be paid to Pledgor;
provided that all cash dividends payable in respect of the Shares which
represent a liquidating, or other, distribution in return of capital shall be
paid to Pledgee and shall be retained by Pledgee as part of the
Collateral.  Pledgee shall also be entitled to retain as part of the Collateral:
 
    (a) All other or additional stock or other securities or property (other
than cash) paid or distributed by way of dividend in respect of the Shares;
 
    (b) All other or additional stock or other securities or property (including
cash) paid or distributed in respect of the Shares by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and
 
    (c) All other or additional stock or other securities or property (including
cash) which may be paid in respect of the Shares by reason of any consolidation,
merger, exchange of stock, conveyance of assets, liquidation or similar
corporate reorganization.
 
4. Remedies in Case of Default
 
    In the event that a Default shall have occurred and be continuing, Pledgor
shall transfer all or any part of the Collateral into Pledgee’s name or the name
of Pledgee’s nominee or nominees; provided that:
 
    (a) All Collateral transferred to Pledgee upon a Default, together with all
other moneys received by Pledgee hereunder, shall be applied to the satisfaction
of the Subsequent Payments due at the time of such Default, based upon the value
of the Collateral as of the date or dates of application. The value of the
Collateral as of the date or dates of application shall be the value agreed upon
by Pledgor and Pledgee, from time to time, or if they are unable to agree upon a
value at anytime, shall be the value determined by an appraiser mutually agreed
to by Pledgor and Pledgee.
 
    (b) The value of the total amount of the Collateral which may be transferred
to Pledgee pursuant to this paragraph shall not exceed the aggregate amount of
the Subsequent Payments determined as of the date of transfer and in the manner
set forth in subparagraph (a) hereof.
 

 
2

--------------------------------------------------------------------------------

 

5. Remedies Cumulative
 
    The exercise or beginning of the exercise by Pledgee of any one or more of
the rights, powers or remedies provided for in this Pledge Agreement shall not
preclude the simultaneous or later exercise by Pledgee of all such other rights,
powers or remedies, and no failure or delay on the part of Pledgee to exercise
any such right, power or remedy shall operate as a waiver thereof.
 
6. Further Assurances
 
    Pledgor agrees that Pledgor will join with Pledgee in executing, filing and
re-filing such financing statements, continuation statements and other documents
in such offices as Pledgee may deem necessary or appropriate to perfect and
preserve Pledgee’s security interest in the Collateral and agrees to do such
further acts and things and to promptly execute and deliver to Pledgee such
additional conveyances, assignments, agreements and instruments as Pledgee may
reasonably require or deem advisable to carry into effect the purposes of this
Pledge Agreement or to further assure and confirm unto Pledgee its rights,
powers and remedies hereunder.
 
7. Transfer By Pledgor
 
    Until the termination of this Pledge Agreement, Pledgor will not sell or
otherwise dispose of, grant any option with respect to, or pledge or otherwise
encumber any of the Collateral or any interest therein (except pursuant to this
Pledge Agreement or as otherwise expressly permitted by this Pledge Agreement).
 
8.  Termination; Release
 
    (a) The Pledge Agreement shall terminate at such time as all Subsequent
Payments have been satisfied in full.
 
    (b) Upon termination of this Pledge Agreement, Pledgee will promptly execute
and deliver to Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to Pledgor such of the Collateral as may be in the possession of
Pledgee and which has not theretofore been applied pursuant to this Agreement.
 
9. Definition of Default
 
    A Default shall be deemed to have occurred upon the occurrence of either of
the following: (a) the failure of Pledgor to make any payment due with respect
to the Liability within ten (10) days after delivery to Pledgor of written
notice of failure to make timely payment; or (b) the failure of Pledgor to
comply with any of the provisions of this Pledge Agreement and such failure is
not cured within ten (10) days after delivery to Pledgor of written notice of
such failure.
 

 
3

--------------------------------------------------------------------------------

 

10.  Miscellaneous Provisions
 
    (a) This Pledge Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the heirs, personal representatives and
assigns of Pledgor and shall inure to the benefit of, and be enforceable by,
Pledgee and Pledgee’s heirs, personal representatives and assigns.
 
    (b) The provisions of this Pledge Agreement shall be governed by the laws of
the State of New York.
 
    (c) This Pledge Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
 
    (d) In the event that any provision of this Pledge Agreement shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Pledge Agreement, which shall remain binding on all
parties hereto.
 
    (e) Any notice, communication, request, reply or advice (hereinafter
severally and collectively called “Notice”) required or permitted to be given by
any of the Parties to another by this Agreement must be in writing and delivered
to the address set forth on the signature page hereof (or to such new address as
provided by Notice thereof), and with copies to the counsel at the addresses
shown on the signature page (or to such other counsel as the parties may
designate by Notice to the other Parties).  All such Notices will be deemed
effectively given the earlier of (i) when delivered personally, (ii) two
business days after being delivered by facsimile or e-mail (with receipt of
appropriate confirmation), (iii) two business days after being deposited with an
overnight courier service of recognized standing or (iv) five days after being
deposited in the U.S. mail, first class, certified, with postage prepaid.
 
    (f) This Agreement constitutes the entire and only agreement between the
Parties with regard to the subject hereof and supersedes all proposals,
negotiations, and representations made or had prior to their execution except to
the extent that the same are specifically incorporated herein. Each Party has
made such investigation of the facts pertaining to this settlement and this
Agreement, and of all other matters pertaining thereto, as it deems necessary.
 
    (g) No modification or amendment of this Agreement or any of its provisions,
or a waiver thereof, shall be binding upon the Party against whom enforcement of
such modification or amendment is sought unless made in writing and signed by it
in a similar manner as this Agreement.  No waiver of any breach of any provision
of this Agreement shall be held to be a waiver of any other or subsequent
breach, and the failure of a Party to enforce at any time any provision hereof
shall not be deemed a waiver of any right of such Party to subsequently enforce
such provision or any other provision hereof.
 

 
4

--------------------------------------------------------------------------------

 
 
 
 
(h) This Agreement, and all covenants, releases and agreements of the Parties
contained here in shall be binding upon and inure to the benefit of the
respective successors and assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer upon any person, other than the Parties and their
authorized assignees or their successors by operation of law, any rights or
remedies under or by reason of this Agreement.
 
    (i) Each Party to this Agreement shall pay its own costs and expenses
incurred in connection with the negotiation, execution, delivery and performance
of this Agreement.
 
IN WITNESS WHEREOF, this Pledge Agreement has been executed as of the date first
above written.
 
 

 PLEDGOR:    INFINITY CAPITAL GROUP, INC.      By ____________________________  
 Name:__________________________    Title:___________________________  
 Address:
 80 Broad Street, 5th Floor
 New York, NY 10004
   Counsel and address: 
 Benchmark Law Group PC
 4445 Eastgate Mall, Suite 200
 San Diego, CA 92121
 Attention: Amit Singh, Esq.
     PLEDGEE:      Barry Wien    _____________________________    Address: 
 3 Horizon Rd., Apt. 1G 
 Fort Lee, NJ  07024 
     Frank Wien    ____________________________    Address:
 3599 Admirals Way
  Delray Beach, FL  33483
   Counsel for Wien:  
 Jeffrey Marcus
 Attorney at Law
 260 Madison Ave., 18th Floor
 New York, NY 10016

 



--------------------------------------------------------------------------------



EXHIBIT B
 
AMENDMENT TO THE ESCROW AGREEMENT
 


--------------------------------------------------------------------------------



AMENDMENT TO ESCROW AGREEMENT
 
This Amendment (the “Amendment”), dated as of the 17th day of January, 2008, to
the Escrow Agreement (the “Escrow Agreement”) dated November 10, 2004, by and
among Infinity Capital Group, Inc., a Maryland corporation (“Infinity”), Barry
Wien and Frank Wien (jointly and severally referred to as “Wien” and, together
with Infinity, the “Parties”), and Jeffrey Marcus as escrow agent (the “Escrow
Agent”).
 
The Parties have signed a Settlement Agreement (the “Settlement Agreement”) and
a Pledge Agreement, (the “Pledge Agreement”), both of even date herewith.  Under
the Pledge Agreement, Infinity has pledged Two Million Five Hundred Thousand
(2,500,000) shares of Satellite Organizing Solutions, Inc. ("SOS"), a Nevada
corporation, common stock (the “Common Stock”).
 
The Escrow Agent currently holds the Common Stock pursuant to the terms of the
Escrow Agreement.
 
The Parties have requested that Escrow Agent act as Escrow Agent as provided
herein, intending that the Escrow Agent shall hold the Common Stock in
furtherance of the Pledge Agreement.
 
It is agreed that the language contained in the Escrow Agreement is hereby
amended, and superseded in its entirety, to read, instead, as follows:
 
1.  Escrow Property.  Infinity shall deliver with the execution hereof to Escrow
Agent a certificate for 2,500,000 shares of Common Stock of SOS in the name of
Infinity to be held by Escrow Agent in accordance with this Escrow Agreement
together with a stock power signed by Infinity.  Infinity shall have the sole
and absolute right to vote such shares so long as there is no breach or default
under, or an Event of Default exists under the Pledge Agreement.
 
2.  Delivery of Stock.
 
2.1           Upon an Event of Default.  Ten (10) days after Escrow Agent
receives written notice from Wien of a Default (as defined in the Pledge
Agreement), Escrow Agent shall, and the Parties hereby irrevocably instruct
Escrow Agent to, release the escrowed certificate for 2,500,000 shares of Common
Stock of SOS to Wien.  Escrow Agent shall cause SOS’s transfer agent to register
such shares in the name of Wien immediately prior to such transfer, and Escrow
Agent’s duties hereunder shall immediately terminate with no liability to any of
the Parties.
 
2.2           Termination.  Upon satisfaction of all Subsequent Payments (as
defined in the Settlement Agreement), this Escrow Agreement shall terminate, and
Escrow Agent shall return the Common Stock to Infinity.  Escrow Agent’s duties
hereunder shall immediately terminate with no liability to any of the Parties.
 

 
1

--------------------------------------------------------------------------------

 
 
     3. Escrow Agents as Special Counsel to Parties.  The Parties acknowledge
that they are each aware that Escrow Agent is acting, and has acted, as counsel
to Wien in connection with this Agreement and the various other agreements
entered into in connection with the transactions between the Parties, as well as
the consummation of the transactions contemplated by such agreements and other
matters and that the Escrow Agent is a law firm and has been, and may in the
future be, involved with representing Wien with respect to any of the foregoing
or any other matter.  The Parties agree that the Escrow Agent acting under this
Agreement shall not affect the Escrow Agent's ability to act as counsel to Wien
in any matter, including, but not limited to, any claim, action or proceeding
with respect to this Agreement, any of the transactions contemplated by this
Agreement or the disposition of, or entitlement to, the Common Stock.
 
    4.  Escrow Agent.
 
4.1           General.  The Escrow Agent shall act as escrow agent and hold the
Common Stock pursuant to the terms and conditions of this Agreement.  The Escrow
Agent's duties under this Agreement shall cease upon release of the Common Stock
to either Wien or Infinity in accordance with the terms of this Agreement.
 
4.2           Limited Duties.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth in this Agreement.  The Escrow Agent shall not
incur any liability whatsoever to Wien, or Infinity or any other person or
entity, except for the Escrow Agent's own willful misconduct in its capacity as
escrow agent.
 
4.3           Reliance on Notices.  The Escrow Agent may rely and shall be
protected in acting or refraining from acting upon any written notice,
instruction or request furnished to it hereunder and believed by it to be
genuine and to have been signed or presented by the proper party or
parties.  The Escrow Agent may conclusively presume that each of the undersigned
representatives of the parties hereto has full power and authority to instruct
the Escrow Agent on behalf of that party.
 
4.4           Limited Responsibilities.  The Escrow Agent's sole responsibility
upon receipt of any notice requiring any delivery of the Common Stock pursuant
to the terms of this Agreement is to deliver the Common Stock as provided in
this Agreement, and the Escrow Agent shall have no duty to determine the
validity, authenticity or enforceability of any specification or certification
made in such notice.
 
4.5           Action in Good Faith.  The Escrow Agent shall act in good faith at
all times, and the Escrow Agent may consult with counsel of its own choice.
 
4.6           Disputes.  In the event of a dispute between the parties as to the
proper disposition of the Common Stock, the Escrow Agent shall be entitled (but
not required) (i) to retain the Common Stock in its possession pending direction
as to the disposition thereof by a
 

 
2

--------------------------------------------------------------------------------

 
 
final order, from which no further appeal may be taken, of a court having proper
jurisdiction, or (ii) to deliver the Common Stock into the possession of any
court of proper jurisdiction as such is set forth in Section 7.1 of this
Agreement, and, upon giving notice to Wien and Infinity of such action, shall
thereupon be relieved of all further responsibility.
 
4.7           Indemnification.  Each of Wien and Infinity hereby jointly and
severally agree to indemnify the Escrow Agent for, and to hold it harmless
against, any loss, claim, action, liability, damage, cost or expense incurred
without bad faith on the part of the Escrow Agent arising out of or in
connection with the Escrow Agent's entering into and or performing under this
Agreement, including, but not limited to, the cost and expense of defending
itself against any claim, action or liability.
 
    5.           Escrow Agents Not Affected By Other Agreements.  This Agreement
expressly sets forth all the duties of the Escrow Agent with respect to any and
all matters pertinent hereto.  No implied duties or obligations shall be read
into this Agreement against the Escrow Agent. The Escrow Agent, in its capacity
as such, shall not be bound by the provisions of any agreement among the parties
to this Agreement other than this Agreement.
 
    6.           Notices.  Any notices required to be delivered to the Escrow
Agent shall be deemed received by the Escrow Agent when the Escrow Agent
physically has possession of such notice.
 
    7.           Miscellaneous.
 
7.1           Jurisdiction.  Any proceeding, action, litigation or claim (a
“Proceeding”) arising out of or relating to this Agreement or any of the
transactions contemplated herein may be brought in the courts of the State of
New York, County of New York, city of New York, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the Proceeding shall be heard and determined only in any
such court and agrees not to bring any Proceeding arising out of or relating to
this Agreement or any of the  transactions contemplated herein in any other
court.   The parties agree that either or both of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum.   Each party hereto hereby consents to process
being served in any such action or proceeding by the mailing of a copy thereof
to the address set forth opposite its name below and agrees that such service
upon receipt shall constitute good and sufficient service of process or notice
thereof.   Nothing in this paragraph shall affect or eliminate any right to
serve process in any other manner permitted by law.
 
WAIVER OF JURY TRIAL.   THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW
 

 
3

--------------------------------------------------------------------------------

 
 
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
 
7.2           Captions.  The captions in this Agreement are for convenience of
reference only and shall not be given any effect in the interpretation of this
Agreement.
 
7.3           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Any waiver must be in writing.
 
7.4           Exclusive Agreement; Amendment; Assignment.  This Agreement
supersedes all prior agreements among the parties with respect to the escrow of
the Common Stock, is intended as a complete and exclusive statement of the terms
of the agreement among the Parties with respect thereto and cannot be changed or
terminated orally.  No party may assign any rights or delegate any of its duties
under this Agreement, but this Agreement shall be binding upon and inure to the
benefit of the successors of the parties hereto.
 
7.5           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.
 
7.6           Governing Law.  This Agreement and all amendments hereof and
waivers and consents hereunder shall be governed by, and all disputes arising
hereunder shall be resolved in accordance with, the internal law of the State of
New York, without regard to the conflicts of law principles thereof.
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow Agreement
as of the day and year first above written.
 



 INFINITY CAPITAL GROUP, INC.      JEFFRY MARCUS  a Maryland Corporation  
 Attorney at Law        7 Dey Street, Suite 900    260 Madison Ave., 18th Floor
 New York, NY  10007     New York, NY  10016      
 By:_______________________________________  
 ______________________________________  Gregory H. Laborde, President          
             _________________________________________      Barry Wien          
       _________________________________________      Frank Wien            c/o
Jeffrey Marcus
Attorney at Law
260 Madison Ave., 18th Floor
New York, NY  10016
   

 


 

 
5

--------------------------------------------------------------------------------

 
